Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 28 May 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir,
                            New port, May 28th 1781.
                        
                        The British fleet is gone off, and our Squadron is preparing to put under sail by the first fair wind. I have
                            been obliged to give to the Count de Barras 900. men to compleat his crews. As soon as the departure of the fleet will
                            have given me Liberty to put into execution the plan We have agreed on, I shall not defer it Long. Our convoy is not yet
                            arrived and I wait for it with great impatience. it is absolutely necessary to us, by reason of the
                                Recruits and money, that comes along with it. the return these precious things and of my
                                detachment upon the fleet will perhaps oblige me to stay a few days at Providence,
                            which would give more time to Colonel Wadsworth, to prepare for our march, and the season would be fitter for the
                            pastures. I am with respect and personal attachment, Sir, Your Excellency’s most obedient & most humble Servant
                        
                            Le cte de Rochambeau
                        
                        
                            P.S. I beg of your Excellency to forward with the greatest speed the inclosed packet to the Chr De La
                                Luzerne.
                        

                        
                            
                                Words in square brackets are translations of code.
                            
                        

                    